Case 1:14-cv-01089-KG-SMV Document 398 Filed 08/02/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
WAYNE KENNETH AUGE, II, M.D.,
Individually and as Trustee on Behalf of
Covalent Global Trust,
Plaintiff,

vs. CV No. 14-1089 KG/SMV

STRYKER CORPORATION, and
HOWMEDICA OSTEONICS CORP.,

Defendants.

ORDER DENYING MOTION IN LIMINE

This matter is before the Court on Plaintiffs Motion in Limine Number 3 to Exclude
Evidence of Unrelated Civil Case (Motion) (Doc. 351) and Defendants’ Opposition to Plaintiffs
Motion in Limine Number 3 to Exclude Evidence of Plaintiff's Civil Fraud Case (Response)
(Doc. 361). After review of the parties’ positions and the relevant law, the Court denies the
Motion (Doc. 351).

In 2011, a civil judgment was entered against Plaintiff after a bench trial in the First
Judicial District Court of New Mexico. (Doc. 351) at 3. In pertinent part, Plaintiff was accused
of committing fraud in the inducement, misrepresentation, breach of contract, securities fraud,
breach of fiduciary duty to shareholders, breach of fiduciary duty to corporation, and prima facie
tort. See Jones v. Auge, 2015-NMCA-016, { 1 344 P.3d 989. The District Court found in favor
of Plaintiff’s adversary on all counts, concluding that Plaintiff “made knowing
misrepresentations,” “committed securities fraud,” “fraudulently induced” his colleagues,

“committed a continuing fraud and breached his fiduciary and other duties” by “knowingly
Case 1:14-cv-01089-KG-SMV Document 398 Filed 08/02/21 Page 2 of 6

overcompensating himself,” and “breached his shareholder employment agreement and
shareholder agreement.” Jd. at ¥ 13.

Plaintiff appealed the district court’s opinion. On appeal, the Court of Appeals of New
Mexico affirmed the opinion with two exceptions. Jd. at §74. Specifically, the court of appeals
reversed the district court’s calculation of compensatory damages and its findings related to a
violation of prima facie tort. Id. Consequently, the district court’s findings of fraud, knowing
misrepresentation, and breach of fiduciary duty were upheld. Jd.

In his present Motion, Plaintiff requests that this Court preclude Defendants from
utilizing evidence of his prior fraud judgment during trial. (Doc. 351) at 1-3. In support,
Plaintiff claims the judgment is irrelevant to the claims at issue in this case and unfairly
prejudicial. Jd at 3-6. In response, Defendants request that the Court permit cross-examination
regarding Plaintiff's civil lawsuit. (Doc. 361) at 3-5. Defendants allege this evidence is
probative of Plaintiffs character for untruthfulness and, therefore, relevant to assist the factfinder
in its credibility determination. Jd.

Pursuant to Federal Rule of Evidence 608(b), a court may admit evidence to prove
“specific instances of a witness’s conduct” if the evidence is “probative of the [witness’s]
character for truthfulness or untruthfulness[.]” This evidence can only be introduced, however,
“by asking the witness on cross-examination about the incident.” United States v. Beltran-
Garcia, 338 Fed. Appx. 765, 770 (10th Cir. 2009). A “key aspect of this rule is that its
application is explicitly within the discretion of the district court.” Hampton v. Dillard Dept.
Stores, Inc., 247 F.3d 1091, 1114 (10th Cir. 2001); see also Fed. R. Evid. 608 Notes of Comm.,
House Report No. 93-650 (explaining “Committee amended the Rule to emphasize the
discretionary power of the court in permitting such testimony”). Nevertheless, because “the

2
Case 1:14-cv-01089-KG-SMV Document 398 Filed 08/02/21 Page 3 of 6

possibilities of abuse are substantial,” the Rule imposes “safeguards” to protect the witness. Fed.
R. Evid. 608 Advisory Comm. Notes. Most notably, the evidence may not be “remote in time”
and must, as always, satisfy the contours of Rules 401, 402, and 403 before admission. Fed. R.
Evid. 608 Advisory Comm. Notes; see also Fed. R. Evid. 611(a)(3) (stating that “court should ...
protect witnesses from harassment or undue embarrassment’).

Not all prior bad acts are “probative of veracity.” New Mexico ex rel. Balderas v. Real
Estate Law Center, P.C., 409 F.Supp. 3d 1122, 1150 (D.N.M. 2019). Accordingly, “[c]Jourts
should distinguish between crimes of dishonesty and other crimes[.]” Jd. Here, to enter a civil
fraud judgment, a court must find “clear and convincing proof that a material fact was
misrepresented or concealed.” Jones, 2015-NMCA-016, at § 29. Consequently, it is axiomatic
that evidence of a prior fraud judgment is probative of a witness’s character for truthfulness
under Rule 608(b). See e.g., Real Estate Law Center, P.C., 409 F.Supp. 3d at 1166 (concluding
that “instances of misrepresentations to clients, improper pressure on and false inducements to
clients, and failures to refund clients and account for client funds ... are probative of []
truthfulness or untruthfulness”) (collecting cases); see also Fed. R. Evid. 609 Advisory Comm.
Notes (listing crimes of dishonesty including “perjury or subornation of perjury, false statement,
wtteninal fraud, embezzlement or false pretense”). Indeed, an essential element of fraud requires
a finding that the propounding party was untruthful. Jones, 2015-NMCA-016, at § 29.

As aresult, the Court rejects Plaintiff’s assertion that this evidence is irrelevant under
Federal Rule of Evidence 401. See Beltran-Garcia, 338 Fed. Appx. at 771 (explaining that
witness’s “character for truthfulness is clearly consequential” under Rule 401). On the contrary,
the evidence has a direct bearing on the fact-finder’s analysis of a witness’s credibility. In
essence, “once a [witness] takes the stand, [his] credibility is at issue[.]” United States v.

3
Case 1:14-cv-01089-KG-SMV Document 398 Filed 08/02/21 Page 4 of 6

Schuler, 458 F.3d 1148, 1155 (10th Cir. 2006) (citing United States v. Girdner, 773 F.2d 257,
261 (10th Cir. 1985)) (affirming district court’s decision to permit cross-examination under Rule
608(b) on witness’s “false tax return and credit card applications”). Therefore, because this
evidence is probative of Plaintiffs veracity, and his credibility will be a central issue before the
jury, it is relevant under Rule 401.

Next, the Court analyzes whether the evidence is so “remote in time” that it should be
excluded from Rule 608(b)’s contemplation. Likewise, under Rule 403, “remoteness in time
affect[s] the probative nature of the evidence.” Jd. at 772. Here, Plaintiff's prior civil case was
terminated in 2015, after the Supreme Court of New Mexico denied certiorari and it was
remanded for a modified damages award in the district court. See Jones v. Auge, 345 P.3d 341
(N.M. 2015) (denying certiorari). Under both Rules 608(b) and 403, the Court concludes the
2015 judgment is not too remote to overly dilute the probative value of the evidence. See
Hampton, 247 F.3d at 1114 (concluding district court did not err in permitting witness’s
impeachment on 20-year-old fraud charge even though evidence “was remote in time because it
was probative of [witness’s] character for truthfulness, and because [witness] was able to explain
the incident”). Nevertheless, on re-direct examination, Plaintiff's counsel may elicit testimony to
rehabilitate Plaintiff based on the age of the prior misconduct.

In addition, the Court considers whether the probative value of this evidence is
substantially outweighed by the danger of unfair prejudice. See Fed. R. Evid. 403. Under Rule
403, “unfair prejudice ... means an undue tendency to suggest [a] decision on an improper basis,
commonly, though not necessarily an emotional one.” See Fed. R. Evid. 403 Advisory Comm.
Notes, However, “[e]vidence is not unfairly prejudicial merely because it damages a party’s
case.” See e.g., Real Estate Law Center, P.C., 409 F.Supp. 3d at 1155. Resultingly, “[t]he Tenth

4
Case 1:14-cv-01089-KG-SMV Document 398 Filed 08/02/21 Page 5 of 6

Circuit has admonished district courts that they should be mindful that exclusion of evidence
under Rule 403 that is otherwise admissible under the other rules is an extraordinary remedy and
should be used sparingly.” /d. at 1154 (collecting cases) (internal quotations omitted). Here, the
probative value of this evidence is enhanced by the issues underlying the parties’ dispute: what
the parties intended their contractual agreement to control and whether Defendants intentionally
violated that agreement for their own financial gain. See (Doc. 34) (Plaintiff's Amended
Complaint defining disputes). Thus, Plaintiff's believability will likely play an important role in
the jury’s consideration of the parties’ intent under the contract.

Lastly, the Court notes that it finds Plaintiff's citation to Beltran-Garcia particularly
informative on the issue of unfair prejudice. See (Doc. 351) at 56, In Beltran-Garcia, the Tenth
Circuit affirmed the lower court’s exclusion of evidence under Rule 608(b) because the witness’s
prior misconduct was “based on his lack of judgment instead of his character for truthfulness ...
[and, thus,] its introduction would more likely require[] extended explanation increasing the risk
of jury confusion.” 338 Fed. Appx. at 772. In contrast, here, Plaintiffs prior misconduct
involves fraud and intentional misrepresentation, including a $1.6 million judgment. As a result,
the concerns of unfair prejudice from jury confusion or wasting time, as articulated in Beltran-
Garcia, are inapplicable. Therefore, the probative value of this evidence plainly outweighs any
threat of unfair prejudice.

In sum, evidence of Plaintiff's prior civil judgment is probative of his truthfulness or
untruthfulness under Rule 608(b). Moreover, this evidence is relevant under Rule 401 and not
unduly prejudicial under Rule 403. As a result, the Court will permit admission of this evidence
during cross-examination. See also id. at 770 (explaining that “parties may only introduce
specific instances by asking the witness on cross-examination about the incident, not by

5
Case 1:14-cv-01089-KG-SMV Document 398 Filed 08/02/21 Page 6 of 6

introducing documents or calling other witnesses”). Nonetheless, the Court will employ
appropriate measures to adequately protect Plaintiff from harassment and undue embarrassment
under Rule 611. Relatedly, Plaintiff is directed to submit a proposed jury instruction explaining
the permissible scope and use of this evidence during deliberation. See Fed. R. Evid. 403
Advisory Comm. Notes (explaining that “consideration should be given to the probable
effectiveness ... of a limiting instruction”). With these safeguards, Plaintiff's Motion in Limine
Number 3 (Doc. 351) is properly denied.

IT IS ORDERED.

 
